\




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2015

                                      No. 04-15-00435-CV

 AUGLLE, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., Individually, and Valdis Karlis
                            Gravis Krumins, Individually,
                                      Appellants

                                                v.

 David A. MONROE, E-Watch Corporation, E-Watch, Inc., and The Telesis Group, Inc., each
           Individually and as Member of Power Surveillance Corporation, L.L.C.,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07230
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

       This is an accelerated appeal from the trial court’s amended temporary injunction signed
June 30, 2015, and the trial court’s order sealing the temporary injunction order. On August 18,
2015, appellants filed a motion for temporary relief from the temporary injunction and to unseal
the temporary injunction order. Appellants’ filing consists of three separate motions.

       Appellants first request that we stay the trial court’s injunction. Appellants have not
shown they are entitled to the relief requested. Appellants’ motion to stay is DENIED.

        Appellants next request that we order the trial court to increase the amount of the bond
because the $100 bond amount set in the amended temporary injunction is inadequate to protect
their rights. This issue goes to the merits of the appeal. Appellants’ motion to require the trial
court to increase the bond amount is DENIED.

       Finally, appellants request that we order the trial court to unseal certain orders.
Appellants argue without explanation that the “sealing of the orders makes presentation of the
case on appeal difficult.” Appellants’ motion to order the trial court to unseal is DENIED
WITHOUT PREJUDICE to refiling the motion with an explanation of how filing their brief
under seal would prevent them from presenting the merits of the appeal.
      Appellants are reminded that their brief is due September 10, 2015.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court